I dissent. Plaintiff's able attorney has taken great pains to predicate the cause of action for injuries maliciously inflicted upon plaintiff's person by defendants while they were repeatedly committing felonies. Hence 2 Mason Minn. St. 1927, § 9193(1), and *Page 334 
not § 9191 (5), is applicable. Of course the pleader did not anticipate that the two-year bar of the statute of limitations would be raised; but when it was it would have been much better practice to have served an amended complaint eliminating all averments of felonious and malicious infliction of personal injuries. Plaintiff and his counsel well knew that the whole affair was a student prank devoid of any intention to inflict any personal injury. Since plaintiff's counsel did not see fit to amend his complaint, I think it should here be construed to state a cause of action for malicious assault and battery.